 



EXHIBIT 10.31

ASCENTIAL SOFTWARE CORPORATION
SECOND AMENDED AND RESTATED 1994 STOCK OPTION AND AWARD PLAN

NOTICE OF RESTRICTED STOCK GRANT

     
Name of Grantee:
  (INSERT NAME OF GRANTEE) (“Grantee”)
 
   
Restricted Stock:
  (INSERT # OF RSA SHARES) shares of common stock, $0.01 par value, of Ascential
Software Corporation (the “Shares”)
 
   
Grant Date:
  (INSERT GRANT DATE) (the “Grant Date”)
 
   
Dates Upon Which
Restrictions Lapse:
   
 
   

  12.5% of the Shares, on achievement of Performance Target A
 
   

  12.5% of the Shares, on achievement of Performance Target B
 
   

  12.5% of the Shares, on achievement of Performance Target C
 
   
 
  12.5% of the Shares, on achievement of Performance Target D
 
   

  12.5% of the Shares, on achievement of Performance Target E
 
   

  12.5% of the Shares, on achievement of Performance Target F
 
   

  12.5% of the Shares, on achievement of Performance Target G
 
   

  12.5% of the Shares, on achievement of Performance Target H

The applicable Performance Targets are set forth on Exhibit A hereto and may be
adjusted in accordance with Section 6. Except as set forth in Sections 3 or 6
hereof (as applicable), on the fifth anniversary of the Grant Date the
restrictions shall lapse with respect to all Shares for which the restrictions
have not yet otherwise lapsed.

* * * * * * * *

          This Restricted Stock Grant Notice (this “Notice”) is delivered by
Ascential Software Corporation, a Delaware corporation (the “Company”) to the
Grantee. The Company hereby notifies the Grantee as follows:



1.   Subject to Second Amended and Restated 1994 Stock Option and Award Plan.
The Company, pursuant to the Second Amended and Restated 1994 Stock Option and
Award Plan, as amended (the “Plan”), which is incorporated herein by reference,
and subject to the terms and conditions thereof, hereby grants to the Grantee
the above described Restricted Stock Award, as a separate incentive in
connection with his employment and not in lieu of any salary or other
compensation for his services. As a condition to the receipt of this Restricted
Stock Award, the Grantee shall pay to the Company, in the legal

1



--------------------------------------------------------------------------------



 



    tender of the United States or its equivalent, the par value with respect to
the aggregate amount of Shares, as soon as practicable following the date
hereof. Except as set forth in Section 7, capitalized terms that are used but
not defined herein shall have the meaning specified in the Plan. Notwithstanding
the foregoing, the award described in Section 6(b) is not granted pursuant to
the Plan.   2.   Restricted Period. From the Grant Date until the date on which
the restrictions applicable to Shares shall lapse (each such period, a
“Restricted Period”) as indicated above, the Grantee may not sell, assign,
transfer, donate, pledge or otherwise dispose of Shares subject to a Restricted
Period.   3.   Termination of Employment. Except as set forth in Section 6
hereof, all Shares held by the Grantee still subject to a Restricted Period
shall be forfeited upon the Grantee’s Termination of Employment (as defined in
Section 7) for any reason. Upon such forfeiture (or the cancellation of the
award described in Section 6(b)), the Company shall return to the Grantee the
par value amount (without interest) paid by the Grantee in respect of the
forfeited Shares.   4.   Voting; Dividends. During the Restricted Period, the
Grantee shall have the right to vote the Shares and to receive, free of
restrictions, any dividends or distributions paid on such Shares.   5.  
Withholding and Other Taxes. The Grantee may be required to make arrangements
satisfactory to the Company to enable it to satisfy withholding taxes and other
tax obligations relating to the Shares and any amounts or property paid with
respect thereto (or, if applicable, with respect to the payments described in
Section 6(b)). Payment of such requirements may be made, in the discretion of
the Committee, (i) in cash, (ii) by delivery of shares of common stock of the
Company registered in the name of the Grantee (for at least six months if
acquired from the Company) having a Fair Market Value at the time the Grantee
becomes subject to income tax equal to the minimum necessary amount of tax to be
withheld, (iii) by the Company retaining or not issuing such number of Shares
subject to the Award as have a Fair Market Value at the time the Grantee becomes
subject to income tax equal to the minimum necessary amount of tax to be
withheld (or, in the case of the payments described in Section 6(b), by
withholding such amount in cash) or (iv) any combination of (i), (ii) and
(iii) above.   6.   Conversion of Restricted Stock Award; Acceleration Events.



  (a)   Except as set forth in Section 6(b), in the event of a Change in Control
(as defined in Section 7), the vesting schedule for any unvested portion of the
Shares (or such other securities as may be subject to the Restricted Stock Award
pursuant to the adjustment of the award in accordance with Section 4.3 of the
Plan) shall automatically be amended so that such unvested Shares shall no
longer be subject to the achievement of the Performance Targets and shall
instead become vested in four equal installments on each of the six month,
twelve month, eighteen month and twenty-four month anniversaries of the Change
in Control, subject to the Grantee’s continued employment as of each such
anniversary date. All such unvested Shares shall become immediately vested upon
the occurrence of a Qualifying Termination following a Change in Control or upon
the Grantee’s termination due to death or Disability. Upon the occurrence of a
Change in Control pursuant to which the holders of the Company’s common stock
become entitled to receive cash in respect of such common stock, any remaining
unvested Shares shall be cancelled and replaced with the award described in
Section 6(b).

2



--------------------------------------------------------------------------------



 



  (b)   Upon the occurrence of a Change in Control pursuant to which the holders
of the Company’s common stock become entitled to receive cash in respect of such
common stock, any unvested portion of the Restricted Stock Award shall
automatically be cancelled and the Company shall automatically issue the
Grantee, in exchange for such cancelled portion of the Restricted Stock Award, a
retention award (the “Retention Award”) with the following terms and conditions:



  (i)   The aggregate potential value (the “Aggregate Value”) of the Retention
Award shall equal the product of (i) the number of unvested Shares as of the
date of the Change in Control and (ii) the amount of cash which a holder of
unrestricted Company common stock would be entitled to receive in respect of
such common stock pursuant to the Change in Control.     (ii)   The Grantee
shall earn and, except as set forth below, immediately be paid (net of
applicable withholding) the following portions of the Retention Award if the
Grantee remains employed by the Company or an Affiliate (including any entity
which becomes an Affiliate on or following the Change in Control) as of the
following dates:



  (1)   25% of the Aggregate Value on the six (6) month anniversary of the
Change in Control     (2)   25% of the Aggregate Value on the one (1) year
anniversary of the Change in Control     (3)   25% of the Aggregate Value on the
eighteen (18) month anniversary of the Change in Control     (4)   25% of the
Aggregate Value on the two (2) year anniversary of the Change in Control



  (iii)   Any unpaid portion of the Retention Award shall be earned and paid
immediately upon the occurrence of a Qualifying Termination (as defined in
Section 7) which occurs on or following the Change in Control. Upon any
termination other than a Qualifying Termination following a Change in Control,
any unearned portion of the Retention Award shall be forfeited. Notwithstanding
anything to the contrary set forth in this Section 6(b), if the Change in
Control does not constitute a change in ownership or effective control of the
Company for purposes of Section 409A of the Code, the payment to the Grantee of
earned amounts of the Retention Award (as determined in accordance with this
Section 6(b)) shall occur on the fifth anniversary of the Grant Date.



7.   Certain Definitions.



  (a)   “Cause” (i) shall have the definition set forth in the Change in Control
agreement between the Grantee and the Company, or (ii) if there is no such
agreement: shall mean (A) any material act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct by the Grantee against the Company
or any Affiliate or any client of the Company or an Affiliate; (B) conviction
(including a plea of nolo contendere) of the Grantee for the commission of a
felony; or (C) willful misconduct by the Grantee in connection with the
performance of his duties that

3



--------------------------------------------------------------------------------



 



      could reasonably be expected to adversely affect the Company’s or any
Affiliate’s business or reputation.     (b)   “Change in Control” shall mean:



  (i)   the approval by the stockholders of the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) fifty-one percent (51%) or more of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;     (ii)   any
approval by the stockholders of the Company of a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s business operations or assets;     (iii)  
any “person” (as that term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities;     (iv)   a change in the composition of the board of
directors of the Company, as a result of which less than a majority of the
directors are Incumbent Directors. “Incumbent Directors” shall mean directors
who either: (i) are directors of the Company as of January 26, 2005, or (ii) are
elected, or nominated for election, to the board with the affirmative votes of
at least a majority of those directors whose election or nomination was not in
connection with any transaction described in subsections (a), (b), or (c) above,
or in connection with an actual or threatened proxy contest relating to the
election of directors of the Company; or     (v)   a finding by fifty percent
(50%) or more of the Incumbent Directors that a sale, disposition, merger or
other transaction or event designated by such Incumbent Directors in their sole
discretion shall, under this Restricted Stock Grant Notice, constitute a Change
in Control with respect to the Grantee.



  (c)   “Good Reason” shall mean (i) the relocation of more than 50 miles of the
Grantee’s primary business office from the location in effect immediately prior
to a Change in Control or (ii) a reduction in the Grantee’s base salary or bonus
opportunity, in each case from that in effect immediately prior to a Change in
Control.     (d)   “Qualifying Termination” shall mean a Grantee’s Termination
of Employment (i)

4



--------------------------------------------------------------------------------



 



      by the Company for any reason other than for Cause, (ii) by the Grantee
for Good Reason or (iii) a termination due to the Grantee’s death or Disability
(as defined in the Plan).     (e)   “Termination of Employment” means the
termination of an individual’s employment with the Company and each Affiliate.
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and any Affiliate shall not be
considered Terminations of Employment.



8.   Requirements of Law. The obligation of the Company to deliver any stock
under this Restricted Stock Grant Notice is specifically subject to all
provisions of the Plan and all applicable laws, rules, regulations, securities
exchange listing requirements and governmental approvals. The Company shall make
reasonable efforts to meet the requirements of any such law, rule or regulation
or securities exchange and to obtain any such consent or approval of any such
governmental authority.   9.   No Effect on Employment. The terms of Grantee’s
employment shall be determined from time to time by the Company, or the
Affiliate employing the Grantee, as the case may be, and the Company, or the
Affiliate employing the Grantee, as the case may be, shall have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Grantee at any time for any reason whatsoever, with or without good
cause.   10.   Committee Authority. The Committee shall have all powers and
discretion necessary or appropriate to interpret the Plan and this Restricted
Stock Grant Notice and to adopt such rules for the administration,
interpretation and application of the Plan and this Restricted Stock Grant
Notice as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Grantee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Restricted Stock Grant Notice.   11.   Determination
of Disability. The Committee (or its delegate), in making the determination as
to whether the Grantee has incurred a Disability, may require the Grantee to be
examined (and later reexamined) by a physician or physicians selected by the
Committee (or its delegate). Failure by the Grantee to comply with such
examination or reexamination shall result in a determination that the Grantee
has not incurred a Disability.   12.   Notice. Any notice to be given to the
Company under the terms of this Restricted Stock Grant Notice shall be addressed
to the Company, in care of its Treasury Operations Manager, 50 Washington
Street, Westborough, MA 01581, or at such other address as the Company may
hereafter designate in writing. Any notice to be given to the Grantee shall be
addressed to the Grantee at the address set forth beneath the Grantee’s
signature hereto, or at such other address as the Grantee may hereafter
designate in writing. Any such notice shall be deemed to have been duly given if
and when enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified and deposited, postage and registry fee prepaid, in a
United States post office.   13.   Amendment. This Restricted Stock Grant Notice
may be amended or modified at any time only by an instrument in writing signed
by each of the Company and the Grantee.

5



--------------------------------------------------------------------------------



 



14.   Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions hereof.   15.   Entire Agreement. The Restricted Stock
Grant Notice and the Plan constitute the entire understanding among the parties
with respect thereto is superseded by this Restricted Stock Grant Notice and the
Plan.   16.   Provisions Severable. In the event that any provision in this
Restricted Stock Grant Notice shall be held invalid or unenforceable, such
provision shall be severable from, and such invalidity or unenforceability shall
not be construed to have any effect on, the remaining provisions of this
Restricted Stock Grant Notice.

* * * * *

          This Restricted Stock Grant Notice is delivered under and subject to
the provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated herein as provisions of this Restricted Stock Grant Notice. If
there is a conflict between the provisions of this Restricted Stock Grant Notice
and the provisions of the Plan, the provisions of the Plan will govern.

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Restricted Stock Grant
Notice to be executed by a duly authorized representative.

            ASCENTIAL SOFTWARE CORPORATION
      By:           Name:           Title:      

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A

Performance Target A shall mean an increase of 25% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

Performance Target B shall mean an increase of 50% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

Performance Target C shall mean an increase of 75% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

Performance Target D shall mean an increase of 100% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

Performance Target E shall mean an increase of 125% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

Performance Target F shall mean an increase of 150% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

Performance Target G shall mean an increase of 175% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

Performance Target H shall mean an increase of 200% in the Company’s “earnings
per share” over the earnings per share reported by the Company for its 2004
fiscal year.

For purposes of this Restricted Stock Grant Notice, “earnings per share” shall
mean the Company’s net income (loss) per share as reported on a diluted basis in
the Company’s Annual Report on Form 10-K for the respective fiscal year, but
excluding for such purposes all stock based compensation expenses. All
determinations with respect to the determination of earnings per share and the
achievement of the foregoing performance targets shall be made by the Board, in
its good faith discretion.

 